 
 
 
 EXHIBIT 10.59


CONFIDENTIAL TREATMENT REQUESTED
--
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION


Execution copy



Photovoltaic Equipment Master Supply Agreement


This Photovoltaic Equipment Master Supply Agreement (together with all exhibits,
schedules, purchase orders, and annexes hereto, the “Agreement”) is made and
entered into as of November 4th, 2008 (the “Effective Date”) by and between


SUNPOWER ITALIA S.r.l. with sole quotaholder (“SunPower”), a company
incorporated under the laws of Italy, with registered office in Milan, via
Turati 16/18, corporate capital Euro 100,000, fully paid in, registered with the
Registro delle Imprese of Milan, tax and VAT no. 05957070963, herein represented
by Messrs. Thomas Werner and Emmanuel Hernandez , in their capacity as
Directors, and


ECOWARE S.p.A. (“Ecoware”), a company duly incorporated under the laws of Italy,
with registered office in Padova, Zona Industriale Nona Strada 9, corporate
capital Euro 2.230.275, of which Euro 1,765,138 is fully paid in, registered
with the Registro delle Imprese of Padova, tax and VAT no. 03571330277, herein
represented by Mr. Leopoldo Franceschini, in his capacity as Amministratore
Delegato of Ecoware, with authority to enter into this Agreement on behalf of
Ecoware as delegated by Ecoware’s board of directors on October 24th 2008.


RECITALS


WHEREAS, SunPower is engaged in the business of manufacturing, importing and
selling photovoltaic modules.


WHEREAS, Ecoware is interested in the business of designing, constructing and
installing solar electric systems utilizing photovoltaic modules in countries
other than United States of America and Canada.


WHEREAS, SunPower desires to sell to Ecoware, and Ecoware desires to purchase
from SunPower, photovoltaic modules on the terms and conditions set forth
herein.


NOW THEREFORE, the parties agree as follows:


1.           Product Sales and Purchase.


Firm Commitment
Quantities.                                                                                     The
description and specifications for the photovoltaic modules to be sold and
purchased under this Agreement are set forth on Schedule “1” (the “Solar
Panels”).  SunPower may from time to time modify the description or
specifications of the Solar Panels, upon two (2) months’ prior written notice to
Ecoware.  No later than three (3) weeks prior to each calendar quarter, Ecoware
shall issue purchase orders for such quarter in the form attached as Schedule
“2” (the “Purchase Order”).  Following its receipt of each Purchase Order,
SunPower shall accept the Purchase Order and the related shipping plan and date
and inform Ecoware thereof by written notice or e-mail transmission delivered to
Ecoware within ten (10) business days following SunPower’s receipt of such
Purchase Order.  SunPower guarantees availability and sale of Solar Panels under
such Purchase Orders on a quarterly and annual, firm
 

--------------------------------------------------------------------------------


commitment basis of the aggregate quantities for the specified quarters and
years set forth on Schedule “1”.


SunPower shall not assume any obligation under this Agreement to provide
quantities in excess of its firm quarterly or annual commitments specified in
Schedule “1”.   Ecoware agrees to purchase on a quarterly and annual, firm
commitment basis Solar Panels in the aggregate quantities for the specified
quarters and years set forth on Schedule “1”.  The sole and exclusive penalties
for failure of SunPower or Ecoware to fulfill its quarterly and annual firm
commitment obligations are described on Schedule “1”.


Subject to Section 5, in the event of any conflict between the terms of the
Purchase Order and this Agreement, the terms of this Agreement shall prevail.


2.           Price; Taxes.


The prices for Solar Panels sold under Purchase Orders issued by Ecoware shall
be on a per-Watt basis and are set forth on Schedule “1”. The prices for the
Solar Panels shall be determined by the year of the shipping date stated in the
Purchase Order, as more fully described on Schedule “1”. Ecoware shall be solely
responsible for any taxes applicable to the sale of Solar Panels under this
Agreement (excluding SunPower’s income taxes, which shall be borne solely by
SunPower). Prices do not include VAT or other applicable taxes, withholdings or
contributions.  The parties acknowledge that the prices for the Solar Panels
have been agreed taking into consideration the undertaking of Ecoware of using
the Solar Panels only for the direct development of solar parks as set out in
Section 11 below.


3.           Shipments.


Unless the parties mutually agree to other shipping terms on the applicable
Purchase Order, the parties agree that SunPower shall ship the Solar Panels to
Ecoware, *** (Incoterms 2000) SunPower designated manufacturing facilities.
SunPower’s manufacturing facilities are currently in China and Philippines, but
are subject to change at SunPower’s discretion.  SunPower shall give Ecoware
notice in writing or by e-mail of any such change and the change shall become
effective 30 days after receipt by Ecoware of such notice.


4.           Packaging and Shipping.


SunPower shall bear all costs associated with packaging or storing the Solar
Panels until shipping to Ecoware pursuant to the shipping terms specified above
in Section 3. All Solar Panels shall be packaged, marked, and otherwise prepared
in accordance with good commercial practices to reduce the risk of damage and to
help minimize shipping rates and in accordance with all applicable state and
local packaging and transportation laws and regulations. An itemized packing
list shall accompany each shipment. SunPower will provide all serial numbers and
flash test data of shipped module within 7 (seven) days of the container leaving
the loading dock at the SunPower factory.
 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.


--------------------------------------------------------------------------------


5.           Title and Risk of Loss.


Pursuant to Section 3 above, risk of loss and shipping costs shall pass to
Ecoware *** (Incoterms 2000), SunPower’s manufacturing facilities.  Title to the
Solar Panels shall transfer to Ecoware simultaneously with risk of loss pursuant
to such shipping terms.  The shipping terms governing title transfer and risk of
loss or damage to the Solar Panels shall remain *** unless the parties mutually
agree to other shipping terms on the applicable Purchase Order.  The parties
agree that the sale of Solar Panels is final upon title transfer and there are
no post-sale obligations retained by SunPower (other than pursuant to the
SunPower’s warranty obligations set forth on Schedule “3”).  Without limiting
the generality of the foregoing, Ecoware specifically acknowledges that (a)
there are no rights of return or refunds regarding the Solar Panels, (b) Ecoware
is solely responsible for providing adequate insurance for the Solar Panels
after risk of loss transfers pursuant to the agreed shipping terms, and (c)
SunPower has no obligation for installation or other post-sale obligations
relating to the sale of the Solar Panels, in each case except as explicitly
provided in SunPower’s warranty obligations set forth on Schedule “3”.


6.           Invoicing; Security.


After each shipment completed under this Agreement, SunPower shall send a
separate invoice, including item numbers, in duplicate, accompanied by a bill of
lading or express receipt.  Subject to the foregoing, Ecoware shall pay SunPower
all invoiced amounts within *** calendar days of the date of title transfer of
the Solar Panels from SunPower to Ecoware (“Payment Due Date”).  As security for
its payment obligation under this Agreement, no later than twenty-one (21)
calendar days prior to the first scheduled shipment under each Purchase Order,
Ecoware shall deliver, at its own cost, in a form reasonably acceptable to
SunPower, a standby letter of credit or equivalent bank guarantee and/or credit
insurance covering the value of payments to be received by SunPower. The bank
warranty/insurance shall be issued by an international bank or other financial
institution acceptable to SunPower in its sole discretion. Unless otherwise
consented to in writing by SunPower in its sole discretion, all such bank
warranty/insurance will be delivered in the form acceptable to SunPower.
Notwithstanding anything contained herein, SunPower will not be under any
obligation whatsoever to ship the Solar Panels to Ecoware unless a first demand
bank guarantee/insurance is delivered by Ecoware to SunPower in the manner
contemplated herein.  The bank shall pay SunPower under the bank
warranty/insurance after receipt of a letter by SunPower stating that Ecoware
has not made full and effective payment of readily available funds in Euro
currency and free of any set-off by the Payment Due Date.


7.           Inspection


(a)           All Solar Panels may be inspected by Ecoware, or on its behalf by
its designated inspection company, on SunPower’s premises at the module
production facility during normal business  hours, in which case SunPower will
provide without additional charge, all reasonable facilities and assistance for
such inspections. Any Ecoware employees visiting SunPower facilities for
purposes of such inspection shall be qualified to conduct the applicable
inspections and shall agree to abide by SunPower’s policies and rules, including
health and safety at work and confidentiality policies.


(b)           No inspection, approval, or acceptance of the Solar Panels shall
relieve SunPower from responsibility, to the extent applicable under Schedule
“3”, for any defects in the Solar Panels or


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


other failures to satisfy its warranty statements.  In any such event the sole
remedies available to Ecoware will be those contained in SunPower’s warranty for
the Solar Panels in question to the extent set forth on Schedule “3”.


8.           Warranties.


All Solar Panels covered by this Agreement will be warranted per the conditions
of the relevant SunPower warranty statements, set forth on Schedule “3”.


SunPower and Ecoware acknowledge and agree that in no event the warranties given
by SunPower under this Agreement can be deemed as a financial warranty.  In
other words, SunPower and Ecoware did not mean to consider in any manner the
Solar Panels as a “financial product” (prodotto finanziario) pursuant to any
applicable provision of law.


***


9.           Intellectual Property Protections.


In recognition of the proprietary technology and confidential information that
Ecoware will  receive from SunPower as a result of the transactions contemplated
by this Agreement, Ecoware agrees, on behalf of itself and its Affiliates
(collectively, the “Ecoware Parties”), that the Ecoware Parties shall not,
directly or indirectly, manufacture anywhere in the world, any Solar Panel other
than pursuant to a mutually acceptable written agreement between Ecoware and
SunPower.  The foregoing shall in no way restrict Ecoware’s ability to
manufacture solar panels that (a) are not the Solar Panels offered by SunPower
hereunder and (b) do not utilize SunPower’s proprietary trade secrets or
technology embodied in the Solar Panels or confidential information of SunPower
or its Affiliates obtained by Ecoware in connection with the transactions
contemplated by this Agreement.  As used in this Agreement, “Affiliate” means,
with respect to a party, any individual, partnership, corporation, limited
liability company, or other entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
such party.


Ecoware acknowledges, also on behalf of itself and its Affiliates, that any and
all intellectual property rights in and in relation to the Solar Panels belong
exclusively to SunPower and undertakes not to challenge or harm in any way such
intellectual property.






















*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------




10.           Confidential or Proprietary Information and Property.


Both parties shall keep confidential and otherwise protect from disclosure all
information and property obtained from the other party in connection with this
Agreement or any Purchase Order unless otherwise expressly authorized herein or
by the non-disclosing party in writing or unless otherwise required by
applicable law, rule or regulation. Each party shall use such information and
property, and the features thereof, only in its performance under this
Agreement. Upon a party’s request, the other party shall return all such
information and property to the requesting party or make such other disposition
thereof as is directed by the requesting party.  In all lower tier subcontracts
and purchase orders issued by a party and involving subcontractor receipt of
such information or property, such party shall provide the other party hereto
the same rights and protections as contained in this Section 10.


11.           Territory and Product Restrictions.


(a)           Product Restriction.  The parties agree that, unless otherwise
consented in writing by SunPower, Ecoware shall use the Solar Panels only for
the direct development of photovoltaic projects of more than ***kW  with
individual sites of a size of above ***kW (“Projects”). Ecoware shall give
notice to SunPower of the information set forth in Schedule “4” within three (3)
month after shipment.


(b)           Territory Restriction.  Ecoware shall not, without the prior
written approval of SunPower, in any manner use, develop, export, install or
otherwise make available any of the Solar Panels within the United States or
Canada or in breach of obligations undertaken under Section 12.


(c)           Nothing in this Agreement shall restrict SunPower’s ability to
market, sell or otherwise offer Solar Panels to third parties anywhere in the
world.


(d)           Violation of any of the restrictions under this Section 11 will
entitled SunPower to claim from Ecoware an indemnity (penale) equal to Euro ***
in addition to any other remedy to which SunPower is entitled according to
Section 15 (c), including any additional damages.


12.           Export Compliance.


It is SunPower’s policy to comply fully with all economic sanctions and trade
restrictions promulgated by the United States Government, the Italian Government
and the EU authorities. Ecoware agrees to comply, in performing this Agreement,
with all applicable laws, including, without limitation, all statutory and
regulatory requirements under the export administration regulations (15 C.F.R. §
730 et seq.) administered by the U.S. Department of Commerce; the laws,
regulations, and executive orders implemented by the Office of Foreign Assets
Control of the U.S. Department of the Treasury; and equivalent laws in Italy,
and within the EU community (including, but not limited to, the Regulation (EC)
No. 1334/2000 relating to “the control of exports of dual use items and
technology” as well as any subsequent or related regulation).


13.           Infringement.




*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


SunPower shall defend, at its own expense, any suit or claim that may be
instituted against  Ecoware for alleged infringement of patents, trade secrets,
copyrights or other intellectual property rights relating to the Solar Panels,
and SunPower shall indemnify Ecoware for all costs and damages arising out of
such alleged infringement, provided that: (i) Ecoware gives SunPower reasonably
prompt notice in writing of any such claim or action and permits SunPower,
through its counsel of choice, to answer the charge of infringement and control
the defense of such action; and (ii) Ecoware provides SunPower information,
assistance, and authority (at SunPower’s expense  for reasonable out of pocket
expenses incurred by Ecoware in connection therewith) to enable SunPower to
defend such claim or action.  SunPower will have no liability under this Section
to the extent that infringement is attributable to (x) Ecoware’s design and/or
requirements placed upon SunPower or (y) Ecoware’s modification or combination
of one or more Solar Panels with designs not supplied by SunPower.


14.           Change Orders.


Either party may, with the prior written approval of the other party (determined
in the sole and absolute discretion of such other party) at any time prior to
the shipping date, by change order, suspend performance of a Purchase Order in
whole or in part, make changes in the quantities, shipping dates, method of
shipment or packing or time or place of delivery of the Solar Panels.  Unless
otherwise consented to in writing by the other party, any change orders shall
not affect the obligations of the party requesting the change order to purchase
on a firm commitment basis Solar Panels for the aggregate quarterly and annual
quantities for the specified years set forth on Schedule “1”.


15.  Term; Termination.


Unless terminated earlier pursuant to this Section 15, the term of this
Agreement shall commence as of the Effective Date and shall continue through
December 31, 2012 (the “Term”).


(a)  Termination without Cause.  Either party may terminate this Agreement
without cause for its convenience at any time by written notice to the other
party; provided that the party terminating the Agreement remains subject to
payment of the liquidated damages described on Schedule “1” in the event it
fails to fulfill any remaining firm commitment obligations set forth therein; it
being understood and agreed that the terminating party shall not be obliged to
pay any additional damages, for example for failure to meet future quarterly
commitments.


(b)  Termination for Cause by Ecoware.  Ecoware may terminate this Agreement for
cause (risoluzione per inadempimento) in accordance with Articles 1454 of the
Italian civil code, as the case may be, upon SunPower’s material breach of this
Agreement (other than a breach set forth in paragraph (ii) below), which breach
remains uncured after thirty (30) days’ written notice to SunPower.


(c)  Termination for cause by SunPower. SunPower may terminate this Agreement
for cause (risoluzione per inadempimento) in accordance with Articles 1454 or
1456 of the Italian civil code, as the case may be, upon:
 

--------------------------------------------------------------------------------




(i)            Ecoware’s material breach of this Agreement (other than a breach
set forth in paragraph (ii) below), which breach remains uncured after thirty
(30) days’ written notice to Ecoware.


(ii)            If the Security set forth in Section 6 is not obtained within
the agreed upon time, ceases to be in full force and effect for any reason, or
is enforced for the payment of SunPower’s invoices and has not been fully
restored in accordance with this Agreement.


(iii)                      If Ecoware breaches the annual firm commitment
obligations described on Schedule “1”, or fails to timely deliver the bank
guarantee indicated in Schedule “1” to SunPower.


(iv)                      If Ecoware makes any use of the Solar Panels different
from the direct development of photovoltaic systems of more than ***kW as agreed
with SunPower in Section 11.


(v)                      Direct or indirect change in control of Ecoware. The
dissolution or merger (provided that the latter involves a change in control) of
Ecoware, or if a substantial portion of the assets of Ecoware is transferred to
another company, provided that such circumstances seriously prejudice Ecoware’s
capacity to perform its obligations under this Agreement.


(vi)                      Ecoware entering into or proposing to enter into any
composition or arrangement with its creditors (concordato preventivo, or accordo
di ristrutturazione dei debiti or transazione fiscale), or any procedure is
commenced with a view to the winding up (liquidazione volontaria) or Ecoware is
placed into or an order is made for receivership (amministrazione controllata),
or in the case of financial difficulties that prevent Ecoware from normally
complying with obligations arising under this Agreement, unless its obligations
are sufficiently guaranteed.


 (d)  Termination if Italian Feed-in tariff Law Discontinued. If at any time
during the Term of this Agreement, the Italian government decides to discontinue
the present Feed-in tariff program, and not replace it with a similar program,
Ecoware shall have the right to terminate the Agreement with regard to
those  projects where the discontinued feed-in tariff program no longer applies.


(e)  Termination For Failure to Negotiate Price Adjustment For Changes in
Exchange Rate.


SunPower shall be entitled to terminate this Agreement if the parties are unable
to negotiate a price adjustment, as contemplated by Schedule “1”, should the
average closing exchange rate for conversion of U.S. dollars into Euro currency
falls below *** for a continuous period of not less than *** weeks as reflected
by Bloomberg L.P.’s published Benchmark Currency Rates (“Bloomberg”).   


Ecoware, shall be entitled to terminate this Agreement if the parties are unable
to negotiate a price adjustment, as contemplated by Schedule “1”, should the
average closing exchange rate for conversion of U.S. dollars into Euro currency
exceed *** for a continuous period of not less than *** weeks as reflected by
Bloomberg. 


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


(f)  Firm Commitments.  Notwithstanding clauses 15 (b) and (e) above, in the
event a party breaches this Agreement as a result of its failure to fulfill its
quarterly firm commitment obligations described on Schedule “1”, the
non-breaching party shall not be entitled to terminate this Agreement solely as
a result of such breach.  Instead, the sole and exclusive remedies for the
non-breaching party for such breach shall be limited to its recovery of the
damages described on Schedule “1” for the applicable quarter in which the breach
occurred.


(g)  Board of Director Approval.   This Agreement is subject to review and
approval by SunPower’s board of directors (“BOD”).  Promptly after the execution
of this Agreement, SunPower shall submit this Agreement to its BOD for
consideration at its next regularly scheduled board meeting.  In the event that
SunPower’s BOD fails to affirmatively approve this Agreement at such meeting and
SunPower has not otherwise waived this condition in writing, SunPower shall have
the right to terminate this Agreement, without any further financial or other
obligation to Ecoware as a result of such termination, by notice to Ecoware at
any time within ten (10) Days following such board meeting.


(h)  Survival.  Sections 8, 9, 10, 11, 12, 13 and 15 through 26 shall survive
any termination of this Agreement.


16.           Waiver.


The failure of any party to insist upon the performance of any provision of this
Agreement or to exercise any right or privilege granted to such party under this
Agreement shall not be construed as waiving such provision or any other
provision of this Agreement, and the same shall continue in full force and
effect.


If any provision of this Agreement is found to be illegal or otherwise
unenforceable by any court or other judicial or administrative body, the other
provisions of this Agreement shall not be affected thereby, and shall remain in
full force and effect.


17.           Applicable Law.


The validity, performance, and construction of this Agreement shall be governed
by the laws of the Republic of Italy without regard to its conflicts of laws
principles or the UN convention on contracts for the international sale of
goods.


18.           Jurisdiction and Venue.


SunPower and Ecoware agree that all actions arising under this Agreement or
otherwise as a result of the relationship between SunPower and Ecoware must be
commenced before the Milan courts, unless otherwise chosen by SunPower, and
Ecoware irrevocably submits to the jurisdiction of the Milan courts, or the
other court chosen by SunPower, and waives any objection it might have to either
the jurisdiction of or venue in such courts.



--------------------------------------------------------------------------------


19.           Assignment.


Except as provided herein, no party shall assign this Agreement without the
prior written consent of the other parties hereto and any purported assignment
without such consent shall be deemed null and void.


Notwithstanding the foregoing, SunPower shall be permitted to assign this
Agreement without Ecoware’s consent to its Affiliates or in connection with a
merger or sale of all or substantially all of its assets.


Ecoware may assign a Purchase Order under this Agreement in favor of a third
party before acceptance of the Purchase Order by SunPower subject to: (i)
SunPower prior written consent; and (ii) payment by Ecoware or the assignee of
the price of the Solar Panels before shipping.


20.           Publicity.


No party shall make or authorize any news release, advertisement, or other
disclosure which shall confirm the existence or convey any aspect of this
Agreement without the prior written consent of the other parties except as may
be required to perform this Agreement or a Purchase Order, or as required by
applicable law, rule or regulation.


21.           Complete Agreement; Modifications.


This Agreement, including all exhibits, schedules, purchase orders, and annexes
hereto, contains the complete and entire agreement among the parties as to the
subject matter hereof  and replaces and supersedes any prior or contemporaneous
communications, representations or agreements, whether oral or written, with
respect to the subject matter of this Agreement.


No modification of the Agreement shall be binding unless it is writing and
signed by both parties.


22.           No Right of Offset.


Notwithstanding anything herein, Ecoware shall not be entitled to offset any
amounts it otherwise owes SunPower under this Agreement by the amount of any
default in payment obligations of SunPower, including but not limited any
penalties or liquidated damages owed by SunPower  under Schedule “1”.


23.           Force Majeure.


Notwithstanding anything to the contrary in this Agreement or any schedule
hereto, no party shall be considered in default of performance under this
Agreement or a Purchase Order to the extent that performance of such obligations
is delayed or prevented by reasons beyond the reasonable control of such party,
including but not limited to fire, flood, hurricanes, earthquake or similar
natural disasters, riot, war, terrorism, radical changes in government
import/export regulations, labor strikes or civil strife.



--------------------------------------------------------------------------------


24.           Notices.


All notices shall be delivered by fax, registered letter, courier or hand
delivered to the person below.  Notice shall be effective upon receipt.


To SunPower:
 
SunPower GmbH
Wiesenstr. 3
60385 Frankfurt
Germany
Fax:  +49-69-956347199
Attn:  Jörn Jürgens
To Ecoware:
 
Ecoware S.p.A.
Via nona strada 9
35129 Padova
Italy
Fax:  +39-049-7387638
Attn: Leopoldo Franceschini



25.           Limitation of Liability.


Except as otherwise expressly stated herein and subject to mandatory limitations
under applicable law, in no event shall any party hereto be liable to any other
party hereto or any third party for any indirect, consequential, incidental,
punitive or special damages whatsoever, without regard to cause or theory of
liability (including, without limitation, damages incurred by such other party
or such third party for loss of business profits or revenue, business
interruption, loss of business information or other pecuniary loss) arising out
of this Agreement.


26.           Schedules.


The following Schedules are integral and essential part of the Agreement:


“1”:                      Basic Terms of Sale – Solar Panels;
“2”:                      Form of Purchase Order;
“3”:                      Form of SunPower Solar Panel Warranties;
“4”:                      Information requirements of project details


27.           Data Processing.


Pursuant to applicable law and in relation to the personal data, which will
become available in relation to the Agreement, the parties acknowledge that they
adequately informed each other of the purposes, processing and treatment of the
respective personal data.


In particular, SunPower confirms that it shall use Ecoware’s personal data for
the following purposes:


(a) Signing and performance of this Agreement, as well as legal, tax and
contractual fulfillment related to the correct and complete management of such
Agreement. In case Ecoware refuses to provide the data for the above purposes,
the activities provided for under the Agreement may not be performed.


(b) Possible future transfer of shareholding or business.



--------------------------------------------------------------------------------


Within the above mentioned purposes, the personal data processing is carried out
with or without the use of electronic or automated means and, in any event, by
means which guarantee the safety and confidentiality of the processed data
pursuant to the applicable laws.


Personal data may be made available to SunPower Corporation and to the companies
belonging to SunPower Group in any country within or outside the European Union,
and may be communicated to chartered accountants, tax and legal consultants,
bank institutions, and, in general, to any other entity to which the data
communication is necessary for the correct achievement of the above listed
purposes.


Ecoware shall exercise at any time the rights granted to it by the applicable
law, by sending notice to the data controller (titolare del trattamento)
SunPower Italia S.r.l. con socio unico, Via Vittime Civili di Guerra, 548018
Faenza (Ravenna), fax no. 0546-46768.


SIGNATURE PAGE TO FOLLOW
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
and year first above written.




SunPower Italia S.r.l.:




By:                      /s/ Thomas
Werner                                                                           
           Name:  Thomas Werner
           Title: Director






By:                      /s/ Emmanuel
Hernandez                                                                           
Name:  Emmanuel Hernandez
Title:    Director






Ecoware S.p.A.:




By:                      /s/ Leoppoldo
Franceschini                                                                                     
           Name:  Leopoldo Franceschini
           Title:    Amministratore Delegato  



CONFIDENTIAL                                                              
 
 

--------------------------------------------------------------------------------

 
Execution copy





 


EXPRESS ACCEPTANCE


Pursuant to Articles 1341 and 1342 of the Italian Civil Code, Ecoware confirms
to have read, understood and accepted all the clauses of the Agreement, and
expressly accepts, after further personal and analytical review, the following
Clauses:


Agreement: 5 (Title and risk of loss), 8 (Warranties), 9 (Intellectual property
restrictions), 10 (Confidential or proprietary information and property), 11
(Territory and Product restrictions), 12 (Export compliance), 15 (Termination
for cause by SunPower), 17 (Applicable law), 18 (Jurisdiction), 22 (No right to
offset) and 25 (Limitation of liability).


Schedule “1”: Take or pay clause


Schedule “3”: 1 (Exclusive remedy), 2 (Exclusive right of SunPower to determine
which warranty is applicable), 3 (Cases of exclusion or limitation of the
warranties determined by SunPower, and 4 (Exclusion of any additional warranties
and limitations to the warranties).




SunPower Italia S.r.l.:




By:                      /s/ Thomas
Werner                                                                           
Name:  Thomas Werner
Title: Director






By:                      /s/ Emmanuel
Hernandez                                                                           
Name:  Emmanuel Hernandez
Title:    Director






Ecoware S.p.A.:




By:                      /s/ Leopoldo
Franceschini                                                                                     
Name:  Leopoldo Franceschini
Title:    Amministratore Delegato



 CONFIDENTIAL                                                             


 
 

--------------------------------------------------------------------------------

 
Execution copy





Schedule “1” – Solar Panels


Shipping period 2009
         
Quarter of shipment
Q1
Q2
Q3
Q4
Annual Total
Quantity (MWp)
***
***
***
***
***
Price (Euro/Wp)
***
***
***
***
             
Shipping period 2010
         
Quarter of shipment
Annual Total
       
Quantity (MWp)
***
       
Price (Euro/Wp)
***
                   
Shipping period 2011
         
Quarter of shipment
Annual Total
       
Quantity (MWp)
***
       
Price (Euro/Wp)
***
                   
Shipping period 2012
         
Quarter of shipment
Annual Total
       
Quantity (MWp)
***
       
Price (Euro/Wp)
***
                                   

Price Adjustment For Changes in Exchange Rate
If the average closing exchange rate for conversion of U.S. dollars into Euro
currency falls below ***, or rises above ***, as reflected by Bloomberg for a
continuous period of not less than *** weeks, then the parties agree to meet and
renegotiate in good faith the price of Solar Panels under this
Agreement.   During the period of the renegotiation, and for the following
fiscal quarter, the prices for the Solar Panels shall remain as stated in this
Agreement.


Quarterly Allocations


No later than 1st October each year the parties shall establish a written
quarterly shipping schedule allocating the annual volume commitments described
in the table above (for 2010 and subsequent years) for the following calendar
year.  Such quarterly schedule shall become a binding commitment by the parties
to transact such quarterly quantities for such year; provided that either party
may notify the other party, no later than *** calendar days prior to the start
of a particular quarter, of up to a +/- ***% variation of such quarter’s
quantity and no later than *** calendar days prior to the start of a particular
quarter, of up to a +/- ***% variation of such quarter’s quantity (without
triggering the quarterly penalties described below).


Ecoware shall submit its request for a given quarter’s product mix no later than
*** calendar days prior to the start of such quarter, and the parties shall use
good faith efforts to agree on such product mix for such quarter promptly
thereafter. In case the parties have not been able to reach an agreement on the
product mix for a concrete quarter *** calendar days prior to the start of the
quarter, the product mix for the previous quarter shall apply.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.
 

--------------------------------------------------------------------------------


Solar Panel Specifications (per the peak watts of power output for the modules)


 
(1)  
SPR *** Wp (or greater) 72 cell Solar Panel (e.g., SunPower *** Wp Solar Panel)

 
 
(2)  
SPR *** Wp (or greater) 96 cell Solar Panel (e.g., SunPower *** Wp Solar Panel)

 
 
Notes:
 
 
n  
In accordance with Section 1(a) of the Agreement, SunPower may from time to time
modify the description or specifications of the Solar Panels upon *** months’
prior written notice to Ecoware.

 
 
n  
Pricing is on a rated watt peak basis.  For example, pricing for each SunPower
*** Wp Solar Panel is *** Wp times the Euro/Wp price contained in Schedule “1”.

 


Penalties


Ecoware’s Failure to Meet Quantity Commitments:  This Agreement is a “take or
pay agreement” such that Ecoware is absolutely and irrevocably required to
accept and pay for the contracted volume of Solar Panels per year at the prices
set forth in the table above.  In the event that Ecoware fails to order and take
delivery of its contracted volume in a given year, SunPower shall invoice
Ecoware for the differential at full contract price and Ecoware will pay the
same within *** calendar days of invoice date.  Ecoware specifically
acknowledges and accepts that it will be liable for the full purchase price of
volume differential between the quantity ordered and the contracted volume for
the relevant year.  In addition to the foregoing, in any quarter in which
Ecoware fails to purchase the aggregate quantities required for such quarter
described in the table above, or agreed upon between the parties, SunPower shall
invoice Ecoware for the differential at full contract price and Ecoware will pay
the same within *** calendar days of invoice date; provided that the maximum
number of Solar Panels shortfall included in such calculation shall be no more
than *** percent (***%) of the aggregate Solar Panels quantity required for the
applicable year. For the avoidance of doubt, the foregoing annual and quarterly
financial penalties are independent of one another and neither penalty shall
offset the other.


SunPower’s Failure to Meet Quantity Commitments:  SunPower is absolutely and
irrevocably required to ship the contracted volume of Solar Panels per year at
the prices set forth in the table above. In the event that SunPower fails to
ship its contracted volume in a given year, Ecoware shall invoice SunPower for
the differential at full contract price and SunPower will pay the same within
*** calendar days of invoice date.  SunPower specifically acknowledges and
accepts that it will be liable to pay Ecoware the full purchase price of volume
differential between the quantity shipped and the contracted volume for the
relevant year. In addition to the foregoing, in any quarter in which SunPower
fails to ship the aggregate quantities required for such quarter described in
the table above, or agreed upon between the parties, Ecoware shall invoice
SunPower for the differential at full contract price and Ecoware will pay the
same within *** calendar days of invoice date; provided that the maximum number
of Solar Panels shortfall included in such calculation shall be no more than ***
percent (***%) of the aggregate Solar Panels quantity required for the
applicable year. For the avoidance of doubt, the foregoing annual and quarterly
financial penalties are independent of one another and neither penalty shall
offset the other.


 
Option to increase the annual commitment
 
 


 

 
2009
2010
2011
2012
MW
***
***
***
***
Price (Euro/Wp)
***
***
***
***



No later than 1st November of each year the parties may agree to increase the
annual volume commitments for the following calendar year by the amounts
described in the table above. The increased annual volume shall become a binding
commitment of the parties to purchase and sell such quantity for such year. The
mutual agreement to increase the annual volume commitments for a calendar year
shall be in writing and signed by both parties according to Section 21.


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------


***




























SunPower Italia S.r.l.:




By:                      /s/ Thomas
Werner                                                                           
Name:  Thomas Werner
Title: Director






By:                      /s/ Emmanuel
Hernandez                                                                           
Name:  Emmanuel Hernandez
Title:    Director






Ecoware S.p.A.:




By:                      /s/ Leopoldo
Franceschini                                                                                     
Name:  Leopoldo Franceschini
Title:    Amministratore Delegato
























*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



 CONFIDENTIAL                                                             


 
 

--------------------------------------------------------------------------------

 
Execution copy



Schedule “2”
 
COMPANY LOGO [logo.jpg]
             
(Company logo and address of Ecoware)
                                           
TO: SunPower Italia S.r.l.
     
PURCHASE ORDER
                             
Attn:
                         
Date:
         
PO#:
                 
BILL TO:
 
SHIP TO:
       
Name of Company (Ecoware)
Name of Company (e.g. Ecoware)
   
Address
 
Address
       
Address
 
Address
       
Address
 
Tel:
       
Address
 
Fax:
           
Attn:
                                                 
Marks & Nos.
Description of Goods
Quantity
U/M
Unit Price
Amount
               
(Ecoware's Part #)
 
PCS
         
(if applicable)
 
PCS
             
PCS
             
PCS
               
PCS
                                                   
TOTALS:
USD 0.00
 


 CONFIDENTIAL                                                             


 
 

--------------------------------------------------------------------------------

 


                       
Payment Terms: net 45 calendar days after delivery
           
Trade Term:
           
Notes:
         
Purchase Order governed by the Photovoltaic Equipment Master Supply Agreement
dated November 4, 2008.
           


 
 

--------------------------------------------------------------------------------

 

Schedule “3”
 
Limited Warranty Statement
 
Certificato di Garanzia Limitata
SUNPOWER LIMITED WARRANTY FOR PV MODULES
SPR-225-xxx-x, SPR-220-xxx-x, SPR-215-xxx-x, SPR-210-xxx-x, SPR-205-xxx-x,
SPR-200-xxx-x, SPR-90-xxx-x (“xxx-x” define product variants)
GARANZIA LIMITATA SUNPOWER PER PANNELLI SOLARI
SPR-225-xxx-x, SPR-220-xxx-x, SPR-215-xxx-x, SPR-210-xxx-x, SPR-205-xxx-x,
SPR-200-xxx-x, SPR-90-xxx-x (“xxx-x” definisce le varianti di prodotti)
1.Limited Product Warranty – Ten (10) Year Repair, Replacement or Refund Remedy
1.Garanzia Limitata sul Prodotto – Dieci (10) Anni per Riparazione, Sostituzione
o Rimborso
SunPower Italia S.r.l. with sole quotaholder, with registered office in Milan,
via Turati 16/18, corporate capital Euro 100,000, fully paid in, registered with
the Registro delle Imprese of Milan, tax and VAT No. 05957070963 (SunPower)
warrants that for ten (10) years from the date of delivery, its photovoltaic
modules ("Solar Panels") shall be free from defects in materials and workmanship
under normal application, installation, use and service conditions.
SunPower Italia S.r.l. con socio unico, con sede legale in Milano, Via Turati
16/18, capitale sociale Euro 100.000, interamente versato, iscritta al Registro
delle Imprese di Milano, C.F. e partita IVA 05957070963 (SunPower) garantisce
che per dieci (10) anni a partire dalla data di consegna i suoi pannelli solari
fotovoltaici (“Pannelli Solari”) saranno privi di difetti di materiali e di
manodopera in condizioni di normale applicazione, installazione, utilizzo e
manutenzione.
If the Solar Panels fail to conform to this warranty, then for a period ending
ten (10) years from date of delivery, SunPower will, at its option, either
repair or replace the product, or refund the purchase price as paid by Ecoware
("Purchase Price").
Qualora i Pannelli Solari non rispettino la garanzia, per un periodo di dieci
(10) anni dalla data di consegna, SunPower, a propria scelta, riparerà o
sostituirà il prodotto, ovvero rimborserà il prezzo di acquisto pagato da
Ecoware (“Prezzo di Acquisto”).
The repair, replacement or refund remedy shall be the sole and exclusive remedy
provided under the Limited Product Warranty and shall not extend beyond the ten
(10) year period set forth herein.
La riparazione, la sostituzione o il rimborso saranno l’unico ed esclusivo
rimedio in base alla Garanzia Limitata sul Prodotto, e non si estenderanno oltre
il periodo di dieci (10) anni qui stabilito.
This Limited Product Warranty does not warrant a specific power output, which
shall be exclusively covered under clause 2 hereinafter (Limited Power
Warranty).
La presente Garanzia Limitata sul Prodotto non garantisce una specifica potenza
di uscita, la quale sarà coperta esclusivamente dalla successiva clausola 2
(Garanzia Limitata sulla Potenza).
2. Limited Power Warranty
2. Garanzia Limitata sulla Potenza
SunPower additionally warrants:
SunPower fornisce anche la seguente garanzia:
If, within twelve (12) years from date of delivery to Ecoware any Solar Panels
exhibits a power output less than 90% of the Minimum Peak Power1 as specified at
the date of delivery in SunPower's Product datasheet, provided that such loss in
power is determined by SunPower (at its sole and absolute discretion) to be due
to defects in material or workmanship  SunPower will replace such loss in power
by either providing to Ecoware additional Solar Panels to make up such loss in
power or by providing monetary compensation equivalent to the cost of additional
Solar Panels required to make up such loss in power or by repairing or replacing
the defective Solar Panels, at the option of SunPower
Se, entro dodici (12) anni dalla data di consegna a Ecoware, un qualsiasi
Pannello Solare manifesti una potenza di uscita inferiore al 90% del Rendimento
di Potenza Minimo2 specificato alla data di consegna nel foglio-dati del
Prodotto SunPower, a condizione che SunPower concluda (a sua esclusiva ed
assoluta discrezione) che la perdita di potenza dipende da difetti di materiali
o di manodopera, SunPower risarcirà tale perdita di potenza con la fornitura a
Ecoware di ulteriori Pannelli Solari per eliminare tale perdita di potenza, o
con il pagamento di un risarcimento in denaro pari al costo degli ulteriori
Pannelli Solari necessari per compensare la perdita di potenza, ovvero riparando
o sostituendo i Pannelli Solari difettosi, a scelta di SunPower.
SunPower additionally warrants:
SunPower fornisce anche la seguente garanzia:
If, within twenty five (25) years from date of delivery to Ecoware any Solar
Panels exhibits a power output less than 80% of the Minimum Peak Power1 as
specified at the date of delivery in SunPower's Product datasheet, provided that
such loss in power is determined by SunPower (at its sole and absolute
discretion) to be due to defects in material or workmanship SunPower will
replace such loss in power by either providing to Ecoware additional Solar
Panels to make up such loss in power or by providing monetary compensation
equivalent to the cost of additional Solar Panels required to make up such loss
in power or by repairing or replacing the defective Solar Panels, at the option
of SunPower.
Qualora, entro venticinque (25) anni dalla data della consegna a Ecoware, un
qualsiasi Pannello Solare manifesti una potenza di uscita inferiore all’80% del
Rendimento di Potenza Minimo specificato alla data di consegna nel foglio-dati
del Prodotto SunPower, a condizione che SunPower concluda (a sua esclusiva ed
assoluta discrezione) che la perdita di potenza dipende da difetti di materiali
o di manodopera, SunPower risarcirà tale perdita di potenza con la fornitura a
Ecoware di ulteriori Pannelli Solari per eliminare tale perdita di potenza, o
con il pagamento di un risarcimento in denaro pari al costo degli ulteriori
Pannelli Solari necessari per compensare la perdita di potenza, ovvero riparando
o sostituendo i Pannelli Solari difettosi, a scelta di SunPower.
3. Exclusions and limitations
3. Esclusioni e limitazioni
(a) Warranty claims must in any event be filed within the applicable Warranty
period.
(a) Le richieste di garanzia devono in ogni caso essere consegnate entro il
periodo di Garanzia applicabile.
(b) Without prejudice to any mandatory law provision, warranty claims may only
be made by, or on the behalf of, Ecoware or a person to whom title has been
transferred for the Solar Panels.
(b) Senza pregiudizio per alcuna disposizione imperativa di legge, le richieste
di garanzia possono essere inoltrate solo da, o nell’interesse, di Ecoware,
ovvero da persona alla quale sia
 
stata trasferita la proprietà sui Pannelli Solari.
(c) The Limited Warranties do not apply to any of the following:
c) La Garanzie Limitate non si applicano a nessuno dei seguenti casi:
1. Solar Panels which in SunPower's absolute judgment have been subjected to:
misuse, abuse, neglect or accident; alteration, improper installation,
application or removal, including but not limited to installation, application
or removal by any party other than a SunPower authorized dealer; non-observance
of SunPower's installation, users and/or maintenance instructions; repair or
modifications by someone other than an approved service technician of SunPower;
power failure surges, lightning, flood, fire, accidental breakage or other
events outside SunPower's control.
1. Pannelli Solari che, secondo l’insindacabile giudizio di SunPower, sono stati
sottoposti a: utilizzo scorretto, abuso, negligenza o incidenti; alterazione,
installazione, impiego o rimozione impropri, inclusi, ma non limitatamente a,
installazione, impiego o rimozione da parte di qualunque soggetto diverso da un
operatore autorizzato da SunPower; mancato rispetto delle istruzioni di SunPower
per l’installazione, delle istruzioni per gli utenti e/o per la manutenzione;
riparazioni o modifiche apportate da qualcuno che non sia un tecnico di servizio
approvato da SunPower; picchi di mancanza di potenza; fulmine, inondazione,
incendio, guasto accidentale o altri eventi al di fuori del controllo di
SunPower.
2. Cosmetic defects stemming from normal wear and tear of Solar Panels
materials.
2. Difetti superficiali derivanti da normale uso ed usura dei materiali dei
Pannelli Solari.
3. Solar Panels installed in locations, which in SunPower’s absolute judgment
may be subject to direct contact with salt water.
3. Pannelli Solari installati in postazioni che, secondo insindacabile giudizio
di SunPower, possono essere soggette a contatto diretto con acqua salata.
(d) The Limited Warranties do not cover any transportation costs for return of
the Solar Panels, or for reshipment of any repaired or replaced Solar Panels, or
cost associated with installation, removal or reinstallation of the Solar
Panels.
(d) Le Garanzie Limitate non coprono alcun costo di trasporto per la
restituzione dei Pannelli Solari, o per la rispedizione di Pannelli Solari
riparati o sostituiti, né alcun costo connesso all’installazione, alla rimozione
o alla reinstallazione dei Pannelli Solari.
(e) When used on a mobile platform of any type, the Limited Power Warranty,
applying to any of the Solar Panels shall be limited to twelve (12) years as per
the provisions of clause 2(a) hereof.
(e) Quando utilizzati su una piattaforma mobile di qualsiasi tipo, la Garanzia
Limitata di Potenza, che si applica a qualsiasi Pannello Solare, sarà limitata a
dodici (12) anni secondo le disposizioni di cui alla clausola 2(a) del presente
documento.
(f) Warranty claims will not apply if the type or serial number of the Solar
Panels is altered, removed or made illegible.
(f) Le richieste di garanzia non saranno prese in considerazione se il tipo o il
numero seriale del Pannello Solare è stato alterato, rimosso o reso illeggibile.
4. Limitation of Warranty Scope
4. Ambito della Limitazione di Garanzia
SUBJECT TO THE MANDATORY LIMITATIONS UNDER APPLICABLE LAW, THE LIMITED
WARRANTIES SET FORTH HEREIN ARE EXPRESSLY IN LIEU OF AND EXCLUDE ALL OTHER
EXPRESS OR IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR PARTICULAR PURPOSE, USE, OR APPLICATION, AND
ALL OTHER OBLIGATIONS OR LIABILITIES ON THE PART OF SUNPOWER, UNLESS SUCH OTHER
WARRANTIES, OBLIGATIONS OR LIABILITIES ARE EXPRESSLY AGREED TO IN WRITING SIGNED
AND APPROVED BY SUNPOWER.
NEL RISPETTO DELLE LIMITAZIONI VINCOLANTI AI SENSI DELLA LEGGE APPLICABILE, LE
GARANZIE LIMITATE DI CUI AL PRESENTE DOCUMENTO SONO ESPRESSAMENTE PATTUITE IN
SOSTITUZIONE, ED ESCLUDONO, OGNI ALTRA GARANZIA ESPLICITA O IMPLICITA, INCLUSE,
MA NON LIMITATAMENTE A, LE GARANZIE DI COMMERCIABILITÀ E DI IDONEITÀ AD UNO
SCOPO PARTICOLARE, O DI UTILIZZO, E OGNI ALTRA OBBLIGAZIONE O RESPONSABILITÀ DA
PARTE DI SUNPOWER, A MENO CHE TALI ALTRE GARANZIE, OBBLIGAZIONI O RESPONSABILITÀ
SIANO ESPRESSAMENTE CONCORDATE PER ISCRITTO, SOTTOSCRITTE ED APPROVATE DA
SUNPOWER.
SUBJECT TO THE MANDATORY LIMITATIONS UNDER APPLICABLE LAW, SUNPOWER SHALL HAVE
NO RESPONSIBILITY OR LIABILITY WHATSOEVER FOR DAMAGE OR INJURY TO PERSONS OR
PROPERTY OR FOR OTHER LOSS OR INJURY RESULTING FROM ANY CAUSE WHATSOEVER ARISING
OUT OF OR RELATED TO THE PRODUCT, INCLUDING, WITHOUT LIMITATION, ANY DEFECTS IN
THE MODULE, OR FROM USE OR INSTALLATION.
NEL RISPETTO DELLE LIMITAZIONI VINCOLANTI AI SENSI DELLA LEGGE APPLICABILE,
SUNPOWER NON SARÀ SOGGETTA AD ALCUNA RESPONSABILITÀ OD OBBLIGAZIONE DI ALCUN
TIPO PER DANNI O LESIONI A PERSONE O PROPRIETÀ, O PER ALTRE PERDITE O LESIONI
DERIVANTI DA QUALUNQUE CAUSA ORIGINATA DA, O IN RELAZIONE AL PRODOTTO, INCLUSO,
SENZA LIMITAZIONI, QUALUNQUE DIFETTO NEL PANNELLO SOLARE, OVVERO DERIVANTI
DALL’UTILIZZO O DALL’INSTALLAZIONE.
SUBJECT TO MANDATORY LIMITATIONS UNDER APPLICABLE LAW, UNDER NO CIRCUMSTANCES
SHALL SUNPOWER BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES,
HOWSOEVER CAUSED, LOSS OF USE, LOSS OF PROFITS, LOSS OF PRODUCTION, LOSS OF
REVENUES ARE THEREFORE SPECIFICALLY BUT WITHOUT LIMITATION EXCLUDED.
NEL RISPETTO DELLE LIMITAZIONI VINCOLANTI AI SENSI DELLA LEGGE APPLICABILE, IN
NESSUN CASO SUNPOWER SARÀ RESPONSABILE PER DANNI INCIDENTALI, CONSEGUENTI O
SPECIALI COMUNQUE CAGIONATI. LE PERDITE DI UTILIZZO, DI PROFITTI, DI PRODUZIONE,
DI ENTRATE SONO PERTANTO SPECIFICAMENTE ESCLUSE, PUR SENZA LIMITAZIONE.
SUBJECT TO THE LIMITATIONS UNDER APPLICABLE LAW, SUNPOWER'S AGGREGATE LIABILITY,
IF ANY, IN DAMAGES OR OTHERWISE, SHALL NOT EXCEED THE PURCHASE PRICE PAID TO
SUNPOWER BY ECOWARE, FOR THE UNIT OF PRODUCT OR SERVICE FURNISHED OR TO BE
FURNISHED, AS THE CASE MAY BE, WHICH GAVE RISE TO THE WARRANTY CLAIM.
NEL RISPETTO DELLE LIMITAZIONI SANCITE DALLA LEGGE APPLICABILE, LA
RESPONSABILITÀ COMPLESSIVA DI SUNPOWER, OVE SUSSISTA, PER DANNI O ALTRO, NON
SARÀ SUPERIORE AL PREZZO DI ACQUISTO PAGATO A SUNPOWER DA ECOWARE, PER L’UNITÀ
DI PRODOTTO O IL SERVIZIO FORNITO O DA FORNIRE, A SECONDA DEI CASI, CHE HA DATO
ORIGINE ALLA RICHIESTA DI GARANZIA.
5. Obtaining Warranty Performance
5. Ottenere l’Applicazione della Garanzia
If you feel you have a justified claim covered by this Limited Warranty,
immediately notify SunPower Italia S.r.l., via Vittime Civili di Guerra 5, 48018
Faenza, Ravenna, fax No. 0546-46900, e-mail info@sunpowercorp.it, directly. In
addition, please enclose evidence of the date of delivery of the Solar Panels.
Se ritenete di avere una richiesta giustificata coperta dalla presente Garanzia
Limitata, notificate immediatamente la richiesta per iscritto a SunPower Italia
S.r.l., via Vittime Civili di Guerra 5, 48018 Faenza, Ravenna, fax No.
0546-46900, e-mail info@sunpowercorp.it. Inoltre, per cortesia allegate la prova
della data di consegna del Pannello Solare.
If further assistance is required, please write to SunPower for instructions.
Se necessitate ulteriore assistenza, per cortesia scrivete a SunPower per
ricevere indicazioni.
The return of any Solar Panels will not be accepted unless prior written
authorization has been given by SunPower.
La restituzione di qualsiasi Pannello Solare non sarà accettata senza preventiva
autorizzazione scritta rilasciata da SunPower.





SunPower Italia S.r.l.:




By:                      /s/ Thomas
Werner                                                                           
Name:  Thomas Werner
Title: Director






By:                      /s/ Emmanuel
Hernandez                                                                           
Name:  Emmanuel Hernandez
Title:    Director






Ecoware S.p.A.:




By:                      /s/ Leopoldo
Franceschini                                                                                     
Name:  Leopoldo Franceschini
Title:    Amministratore Delegato



--------------------------------------------------------------------------------

 
 
1“Minimum Peak Power” = Peak power minus the Peak power tolerance (as specified
in SunPower’s Product datasheet).   “Peak power” is the power in peak watts that
a PV module generates at STC (Standard Test conditions: Irradiance of 1000 W/m2,
light spectrum AM 1.5g and a cell temperature of 25 degrees C)
 
2 Rendimento di Potenza Minimo: Rendimento di Potenza meno la tolleranza del
Rendimento di Potenza (come specificata nel foglio dati del Prodotto SunPower).
Rendimento di Potenza è la potenza in rendimento di watt che un Pannello Solare
genera alle STC (Condizioni Standard di Prova: Irradiazione di 1000 W/m2,
spettro di luce AM 1.5g e temperatura cellulare di 25 gradi C).

 
 

--------------------------------------------------------------------------------

 

Schedule “4”


Information requirements on project details


(1)  
Project description (type of mounting system)

(2)  
Project schedule (Which part is constructed and when)

(3)  
Project location (address)

(4)  
Size of project (kWp)

(5)  
Modules used for project (list of containers or invoice numbers showing which
modules were used for the project)




 
 

--------------------------------------------------------------------------------

 
